O2DIESEL CORPORATION
2004 STOCK INCENTIVE PLAN
 
FORM OF RESTRICTED STOCK AGREEMENT
 
Restricted Stock Agreement (“Agreement”) between O2Diesel Corporation (the
“Company”) and __________ (the “Grantee”) dated __________, 2006 (the “Date of
Grant”).
 

1.
Grant; Plan Incorporated by Reference.

 

 
(a)
The shares of common stock, $0.0001 par value, of the Company listed on Exhibit
A to this Agreement (the “Restricted Stock”) are hereby issued pursuant to the
terms of the O2Diesel Corporation 2004 Stock Incentive Plan (the “Plan”) and
constitute an Award under Section 9 of the Plan. Upon execution of this
Agreement, the Company shall cause the shares of Restricted Stock to be issued
in the Grantee's name. During the Restricted Period, the shares of Restricted
Stock issued hereunder shall contain the following legend:

 
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including the risks of forfeiture and restrictions against
transfer) contained in the O2Diesel Corporation 2004 Stock Incentive Plan
(“Plan”) and an agreement entered into between the registered owner and O2Diesel
Corporation (“Agreement”). Release from such terms and conditions shall be made
only in accordance with the provisions of the Plan and the Agreement, a copy of
each of which is on file in the office of the Secretary of O2Diesel
Corporation.”
 

 
(b)
Capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings ascribed to them in the Plan. The Compensation Committee
of the Board of Directors of the Company (the “Committee”) administers the Plan
and its determinations regarding the interpretation and operation of the Plan
are final and binding. A copy of the Plan has been provided to you.

 
2.
Schedule for Vesting of Rights. Subject to Section 8 hereof, the schedule for
vesting of rights (i.e., the date(s) upon which the restrictions, as set forth
in this Agreement, on Grantee’s rights with respect to the Restricted Stock
shall lapse such that the shares of Restricted Stock are non-forfeitable) is set
forth in Exhibit A.

 
3.
Rights as a Stockholder or Employee. The Grantee shall have all the rights of a
shareholder with respect to the Restricted Stock except as provided in Section 4
hereof. Accordingly, the Grantee shall have the right during the Restricted
Period to vote the Restricted Stock and to receive any dividends paid to or made
with respect to the Restricted Stock. All such rights shall cease upon
forfeiture of the Restricted Stock.

 

 
 

--------------------------------------------------------------------------------

 
 
4.
Award not Transferable.

 

 
(a)
During the Restricted Period relating to any particular shares of Restricted
Stock, neither such shares of Restricted Stock or nor any rights relating to
such shares may be sold, transferred, assigned, exchanged, pledged, hypothecated
or otherwise encumbered or disposed of by the Grantee.

 

 
(b)
The Company shall not be required (i) to transfer on its books any shares of
Restricted Stock which shall have been sold or transferred in violation of any
of the provisions set forth herein, or (ii) to treat as owner of such shares or
to accord the right to vote or to pay dividends to any transferee to whom such
shares shall have been so transferred.

 
5.
Termination of Restrictions. In the event that the Restricted Period shall
terminate with respect to particular shares of Restricted Stock and such shares
of Restricted Stock shall not theretofore have been forfeited to the Company,
the Company shall reissue the shares of Restricted Stock without the legend
referred to in Section 2 hereof and shall deliver in certificated form such
unrestricted shares to the Grantee or his or her legal representative.

 
6.
Section 83(b) Election. If the Grantee timely files an election pursuant to
Section 83(b) of the Code in respect of the Restricted Stock, the Grantee shall
promptly deliver to the Company a copy thereof.

 
7.
Taxes. Any obligation of the Company to deliver shares upon the termination of
the Restricted Period with respect to any shares of Restricted Stock, and any
obligation to deliver any dividends on any shares of Restricted Stock, shall be
subject to the satisfaction of all applicable federal, state and local tax
withholding requirements. Unless otherwise determined by the Committee,
withholding requirements with respect to shares of Restricted Stock (i) for
which no Section 83(b) election is made, shall be satisfied by the Company’s
retention of shares, with a Fair Market Value equal to the Company’s required
withholding obligation, otherwise issuable to the Grantee as the result of the
termination of the Restricted Period, and (ii) for which a Section 83(b)
election is made, shall be satisfied by the Grantee’s delivery of cash to the
Company in an amount equal to the required withholding. Unless otherwise
determined by the Committee, withholding requirements with respect to any
dividend paid on shares of Restricted Stock during the Restricted Period shall
be satisfied (i) in the case of a cash dividend, by the Grantee’s delivery of
cash to the Company in an amount equal to the required withholding, and (ii) in
the case of a stock dividend, by the Company withholding shares from such
dividend with a Fair Market Value equal to the Company’s required withholding
obligation. The Grantee hereby authorizes and agrees to all such tax
withholding. For purposes of this Section 7, shares that are withheld to satisfy
any applicable withholding obligation shall be valued at their Fair Market Value
on the date the withholding obligation arises and in no event shall the
aggregate Fair Market Value of the shares withheld exceed the minimum amount of
taxes required to be withheld.



 
 

--------------------------------------------------------------------------------

 
 
8.
Forfeiture. Notwithstanding anything to the contrary in this Agreement, if the
Grantee's employment with the Company is terminated for any reason, all shares
of Restricted Stock subject to the provisions hereof which are not vested (or do
not become vested) at the time of such termination shall be forfeited by the
Grantee, and neither the Grantee nor any successors, heirs, assigns or personal
representatives of the Grantee shall thereafter have any further rights or
interest in such shares or the certificates representing such shares. Ownership
of any Restricted Stock forfeited pursuant to this Section 8 shall be
transferred back to the Company.

 
9.
Subject to the Plan. The Restricted Stock and this Agreement are subject to the
terms and conditions of the Plan, which are incorporated herein by reference and
made a part hereof, but the terms of the Plan shall not be considered an
enlargement of any benefits under this Agreement. In addition, the Restricted
Stock and this Agreement are subject to any rules and regulations promulgated by
the Committee in accordance with its authority under the Plan.

 
10.
Restricted Period. For purposes of this Agreement, “Restricted Period” shall
mean, with respect to any shares of Restricted Stock, the period of time between
the Date of Grant and the date on which rights in such shares of Restricted
Stock become vested in accordance with Section 2 hereof or are forfeited.

 
[Signatures on next page]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the date first set forth above.
 
GRANTEE
 
O2DIESEL CORPORATION
                

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
GRANTEE:  
 
DATE OF GRANT:  
 
NUMBER OF SHARES:  
 
VESTING SCHEDULE:
 
___________ shares vest on ________ if not previously forfeited.
 
___________ shares vest on ________ if not previously forfeited.
 
___________ shares vest on ________ if not previously forfeited.
 
 
EFFECT OF DEATH OR DISABILITY:  
 
Notwithstanding the vesting schedule set forth above, if the Grantee’s
employment is terminated due to death or disability, the Grantee shall, as of
the date of such death or disability become fully vested in all shares granted
hereunder. For purposes of this paragraph, disability shall mean total and
permanent disability under Section 22(e)(3) of the Internal Revenue Code of
1986, as amended, or the Grantee becoming entitled to long-term disability
benefits under the long-term disability plan of the Company.
 
 

--------------------------------------------------------------------------------

 
 